Nagle & Zaller, P.C., et al. v. Jahmal E. Delegall, et al., Misc. No. 6, September Term,
2021, Opinion by Booth, J.


MARYLAND CONSUMER LOAN LAW — A law firm that engages in debt collection
activities on behalf of a client, including the preparation of a promissory note containing a
confessed judgment clause and the filing of a confessed judgment complaint to collect a
consumer debt, is not subject to the Maryland Consumer Loan Law, Md. Code (2013 Repl.
Vol., 2021 Supp.), Commercial Law Article § 12-301, et seq. and Md. Code (2020 Repl.
Vol, 2021 Supp.), Financial Institutions Article § 11-201, et seq.
United States District Court for the
District of Maryland
Case No.: 8:20-cv-0626-PWG
Argued: December 6, 2021
                                                                                          IN THE COURT OF APPEALS
                                                                                               OF MARYLAND


                                                                                                     Misc. No. 6

                                                                                               September Term, 2021


                                                                                          NAGLE & ZALLER, P.C., et al.

                                                                                                          v.

                                                                                          JAHMAL E. DELEGALL, et al.


                                                                                                *Getty, C.J.,
                                                                                                *McDonald,
                                                                                                Watts,
                                                                                                Hotten,
                                                                                                Booth,
                                                                                                Biran,
                                                                                                Gould,

                                                                                                       JJ.


                                                                                                Opinion by Booth, J.
                                                                                                 Watts, J., dissents.


                                                                                                Filed: August 11, 2022

                                                                                   *Getty, C.J. and McDonald, J., now Senior
                                                                                   Judges, participated in the hearing and
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                   conference of this case while active members of
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                   this Court. After being recalled pursuant to Md.
                       2022-08-11 15:06-04:00                                      Const., Art. IV, § 3A, they also participated in
                                                                                   the decision and adoption of this opinion.
Suzanne C. Johnson, Clerk
       This case comes to us from the United States District Court for the District of

Maryland (the “federal court”) pursuant to a certification order1 requesting that we answer

the following question, which we have rephrased:2

       Is a law firm that engages in debt collection activities on behalf of a client,
       including the preparation of a promissory note containing a confessed
       judgment clause and filing of a confessed judgment complaint to collect a
       consumer debt, subject to the provisions of the Maryland Consumer Loan
       Law, Md. Code, Commercial Law Article § 12-301, et seq.?

As we explain below, the answer to that question is “no.”

       In connection with our consideration of the question of law presented herein, we accept

as true the following facts as set forth in the operative complaint filed in the federal court,

which was incorporated by reference into the federal district court’s certification order.3



       1
          Under the Maryland Uniform Certification of Questions of Law Act, Md. Code
(2020 Repl. Vol., 2021 Supp.), Courts and Judicial Proceedings Article (“CJ”) § 12-601,
et seq., the court certifying the question shall issue a certification order containing “(1)
[t]he question of law to be answered; [and] (2) [t]he facts relevant to the question, showing
fully the nature of the controversy out of which the question arose[.]” CJ § 12-606(a).
       2
        Pursuant to CJ § 12-604, we may reformulate a question of law so long as our
answer properly disposes of the question as certified. See Rauch v. Allstate Ins. Co., 388
Md. 690 (2005). The certified question contained in the certification order is as follows:

       The Maryland Consumer Loan Law, Md. Code Ann., Commercial Law § 12-
       301, et seq., applies to consumer “loans” made by “lenders,” and requires a
       “person engaged in the business of making loans” to be licensed. Based upon
       the allegations in the Third Amended Complaint, is Nagle & Zaller, P.C.
       subject to the statute?
       3
         In responding to a certification from another court, this Court accepts the facts
provided by the certifying court. See, e.g., Price v. Murdy, 462 Md. 145, 147 (2018). We
resolve only issues of Maryland law, not questions of fact. Parler & Wobber v. Miles &
Stockbridge, 359 Md. 671, 681 (2000).
                                             I

                                      Background

       This case arises from debt collection activity by Nagle & Zaller, P.C. (“Nagle &

Zaller”), a law firm, on behalf of its clients. The clients are homeowners associations and

condominium regimes (collectively, “HOAs”)4 that retain Nagle & Zaller to undertake

collection efforts against lot owners in HOAs and unit owners in condominium regimes

(collectively, “homeowners”) seeking to recover delinquent assessments. The HOAs

retained Nagle & Zaller to represent them in negotiating and drafting promissory notes

with homeowners that memorialized the repayment terms of the delinquent assessments.

The promissory notes drafted by Nagle & Zaller included confessed judgment clauses.5


       4
          As set forth in note 6 infra, the initial lawsuit apparently included homeowners
associations that were clients of Nagle & Zaller. Other defendants, such as Vineyards
Condominium, appear to be condominium regimes organized under the Maryland
Condominium Act, Md. Code (2015 Repl. Vol., 2021 Supp.), Real Property Article (“RP”)
§ 11-101, et seq. Because the operative complaint collectively refers to these various
entities as “Homeowners Associations” notwithstanding the fact that some of the entities
appear to be condominium regimes, we shall do the same. As we explain more fully herein,
our analysis is the same regardless of whether the assessments are imposed under the
Maryland Homeowners Association Act or the Maryland Condominium Act.
       5
        According to the allegations in the Complaint, the promissory note, signed by
Jahmal E. Delegall and prepared by Nagle & Zaller, contained the following confessed
judgment clause:

       In the event of default of any payment due hereunder, this Promissory Note
       shall, at the option of the Holder hereof, become immediately due and
       payable in full. Maker, and any other party at any time liable hereunder,
       waives presentment, demand and presentation for payment, notice of
       nonpayment and dishonor, protest and notice of protest, and expressly agrees
       this Promissory Note or any payment hereunder may be extended from time
       to time without in any way affecting the liability of the Maker or such other
       party. The Maker, and any other party at any time liable hereunder, hereby
                                            2
When homeowners defaulted on their obligations, Nagle & Zaller filed confessed judgment

complaints against them.

       In February 2018, Jahmal E. Delegall and others filed a putative class action against

Nagle & Zaller in the Circuit Court for Montgomery County challenging the law firm’s

above-described debt collection practices. After the plaintiffs filed an amended complaint

adding the HOA clients of the law firms as defendants, the defendants removed the case to

the federal court.

       After some procedural twists and turns,6 in August 2020, Jahmal E. Delegall and

Hadassah Sanders (hereinafter collectively referred to as “Delegall”) filed a Third


       authorizes and empowers any attorney of any Court of record to appear in
       any Court of competent jurisdiction in the State of Maryland or any Court of
       competent jurisdiction in the United States, any time after payment is due
       hereunder, whether by acceleration or otherwise, and confess judgment
       without process in favor of the Holder hereof against the Maker, and any
       other party at anytime liable hereunder, for such amount as may be due
       hereunder, together with the costs of such proceedings and attorney’s fees of
       fifteen percent (15%) of the amount unpaid hereunder.
       6
         According to the certification order, the initial putative class action was filed in
the Circuit Court for Montgomery County by Mr. Delegall, along with co-plaintiff Natalie
Thomas, and was titled Thomas v. Cameron Mericle, P.A. (“Thomas”). The plaintiffs
asserted claims against Nagle & Zaller and another law firm. The complaint was amended
in June 2018 to add homeowner association (“HOA”) clients of the law firms as defendants.
In October 2018, the plaintiffs filed a second amended complaint, adding violations of
federal law. Thereafter, in November 2018, the defendants removed the case to federal
court on the basis of federal question jurisdiction.

       Following a partial class-action settlement in Thomas, in March 2020, the federal
court granted a motion to sever the claims against Nagle & Zaller and Vineyards
Condominium, one of Nagle & Zaller’s clients, from Thomas, into the pending federal case
from which this certified question has been raised. In August 2020, plaintiffs filed the
operative Third Amended Complaint, which added Hadassah Saunders as an additional
named plaintiff. For simplicity’s sake, we refer to the Third Amended Complaint as the
                                             3
Amended Complaint against Nagle & Zaller and its client, Vineyards Condominium, which

is the operative complaint (the “Complaint”). Although the Complaint includes several

counts,7 in connection with the certified question, we are only concerned with one count—

Count VIII—which alleges that Nagle & Zaller violated the Maryland Consumer Loan Law

(“MCLL”), Md. Code (2013 Repl. Vol., 2021 Supp.), Commercial Law Article (“CL”)

§ 12-301, et seq., and Md. Code (2020 Repl. Vol, 2021 Supp.), Financial Institutions

Article (“FI”) § 11-201, et seq.

       For purposes of that count, Delegall alleges that the HOAs and Nagle & Zaller are

“Lenders” as that term is defined in CL § 12-301(c), but that neither the HOAs nor Nagle

& Zaller “are licensed to make loans” under the MCLL. Because they were not licensed

to make loans, Delegall asserts that the promissory notes are void and unenforceable, and

that the HOAs and Nagle & Zaller cannot collect or retain any payments made on them.

In other words, because the HOAs and Nagle & Zaller lack a license under the MCLL, the

debt memorialized in the promissory note, including the principal delinquent amount owed,

is uncollectible. See CL § 12-314(b)(1) and (2) (stating that a “person may not receive or

retain any principal, interest, fees, or other compensation with respect to any loan that is


“Complaint.” Since the filing of the Complaint, Mr. Delegall has settled his claims against
Vineyard Condominium so that only the claims against Nagle & Zaller remain.
       7
         The additional counts in the eight-count Complaint are: Count I (Violation of the
Maryland Consumer Debt Collection Act (“MCDCA”), Md. Code Commercial Law
(“CL”) § 14-202(8)); Count II (Negligent Misrepresentation); Count III (Money Had and
Received); Count IV (For a Declaratory Judgment pursuant to Md. Code Courts and
Judicial Proceedings (“CJ”) § 3-409); Counts V and VI (Violations of the Federal Fair Debt
Collection Practices Act, 15 U.S.C. §§ 1692f and 1692e); and Count VII (Violations of the
Maryland Consumer Protection Act (“MCPA”), CL § 13-101, et seq.).
                                             4
void and unenforceable under this subtitle[]” and that a loan is void and unenforceable if

“a person who is not licensed under or exempt from the licensing requirements under Title

11, Subtitle 2 of the Financial Institutions Article made the loan[]”).

       Nagle & Zaller filed a motion to dismiss the Complaint, alleging, in part, that the

MCLL does not apply to the debt collection activities as alleged in the Complaint. Because

there are no Maryland appellate court decisions referencing or interpreting whether a law

firm that undertakes debt collection activity is required to be licensed under the MCLL

under these circumstances, the parties filed a joint motion to certify a question of law,

requesting that the federal court enter an order certifying the question to this Court. In July

2021, the federal court entered a certification order requesting that we answer the certified

question set forth above.

       Nagle & Zaller contends that the General Assembly did not intend to require that

law firms or HOAs obtain a license to engage in transactions of this nature because neither

the law firms nor their HOA clients are “lenders” who “engage in the business of making

loans” under the MCLL, CL § 12-302. For its part, Delegall contends that the promissory

notes constitute “loans” because they are an extension of credit enabling the homeowners

to pay delinquent debts owed to the HOAs, and the law firm is “making the loans.”

Delegall asserts that, under the broad, general definitions contained in the MCLL, the

transactions are subject to the MCLL. Because neither the law firm nor the HOAs are

licensed to make the loans, Delegall asserts that the promissory notes are void and

unenforceable. In large part, Delegall relies upon our decision in Goshen Run Homeowners

Association, Inc. v. Cisneros, 467 Md. 74 (2020), in which we held that promissory notes

                                              5
like the ones at issue here are extensions of consumer credit that fall within the purview of

a different statute—the MCPA.

                                             II

                                        Discussion

       Before we turn to the question at hand, it is useful to discuss the underlying

transaction and the applicable laws that govern the payment of HOA assessments and

charges. In Goshen Run, we observed that HOAs “are often placed in a difficult situation

of having to undertake collection efforts against lot owners in their communities for

delinquent homeowners assessments.” 467 Md. at 80. We noted that, “[t]o address the

problem, the General Assembly has provided HOAs with multiple collection tools” that

are outlined in the Maryland Homeowners Association Act, including the HOA’s ability to

collect delinquent assessments through both in rem proceedings under the Maryland

Contract Lien Act, as well as in personam proceedings at law. Id. Because similar tools

are available to the governing body of a condominium regime, it is useful to touch upon

those statutory provisions as well.

        A. Right of a Governing Body of a HOA and Condominium Regime to Collect
           Delinquent Assessments

          1. The Maryland Homeowners Association Act
       The Maryland Homeowners Association Act (“HOA Act”) is set forth in Maryland

Code (2015 Repl. Vol., 2021 Supp.), Real Property Article (“RP”) § 11B-101, et seq. The

HOA Act applies to real property lots in a development community that are subject to a




                                             6
declaration of a HOA and also provides the legislative framework under which HOAs8

operate and manage their affairs. RP § 11B-102. A HOA is governed by its governing

body9 in accordance with its declaration,10 as well as other corporate documents such as its

bylaws, and rules and regulations promulgated and adopted in accordance with the

declaration and other governing documents.

       The HOA Act contains provisions which address many operational and governance

aspects of a development that are subject to a HOA declaration, such as the notice or

conduct of meetings of the HOA or its governing body, requirements for maintaining books

and records of the association, and the establishment of an annual budget for the repair and

maintenance of the common areas. RP §§ 11B-111, 11B-112, and 11B-112.2.

       In connection with the establishment of a budget, the HOA has the authority to adopt

assessments and charges to cover expenses for maintaining and repairing common areas.11



       8
        “Homeowners association” is defined under the HOA Act as “a person having the
authority to enforce the provisions of a declaration” and “includes an incorporated or
unincorporated association.” RP § 11B-101(i).
       9
         “Governing body” is defined as the “homeowners association, board of directors,
or other entity established to govern the development.” RP § 11B-101(h).
       10
            The declaration of a HOA is the genesis of its authority. The HOA Act defines
the “declaration” as: “an instrument, however denominated, recorded among the land
records of the county in which the property of the declarant is located, that creates the
authority for a homeowners association to impose on lots, or on the owners or occupants
of lots, . . . any mandatory fee in connection with the provision of services or otherwise for
the benefit of some or all of the lots, the owners or occupants of lots, or the common areas.”
RP §11B-101(d)(1).
       11
          Under the HOA Act, “common areas” are defined as “property which is owned
or leased by a homeowners association.” RP § 11B-101(b).
                                              7
Under its declaration, the HOA can establish and impose on any lot, or on the owners or

occupants of any lot, mandatory assessments or fees to cover “the provision of services or

otherwise for the benefit of some or all of the lots, the owners or occupants of lots, or the

common areas.” RP § 11B-101(d)(1).

       Section 11B-117(a) of the HOA Act states that, “[a]s provided in the declaration, a

lot owner shall be liable for all homeowners association assessments and charges that come

due during the time that the lot owner owns the lot.” To encourage the timely payment of

assessments, the HOA Act gives the HOA the authority to establish in its declaration or

bylaws “a late charge of $15 or one-tenth of the total amount of any delinquent assessment

or installment, whichever is greater, provided the charge may not be imposed more than

once for the same delinquent payment and may be imposed only if the delinquency has

continued for at least 15 calendar days.” RP § 11B-112.1.

       With respect to enforcement, the HOA Act permits a HOA to establish provisions in

its declaration for collection of delinquent assessments through both in rem and in personam

proceedings. “The express language of the HOA Act authorizes the governing body of a

HOA to take enforcement action to collect delinquent assessments and charges owed by the

individual lot owners within the development.” Goshen Run, 467 Md. at 93. “As part of its

collection efforts, the HOA is authorized to assess late charges, to impose a lien on the lot in

accordance with the Maryland Contract Lien Act, [RP] § 14-201[,] et seq. (2013), and to file

suit against the individual lot owner for the amount of the debt owed.” Id.




                                               8
            2. The Maryland Condominium Act12
       The Maryland Condominium Act, RP § 11-101, et seq. regulates the formation,

management, and termination of condominiums in Maryland.             A condominium is a

“communal form of estate in property consisting of individually owned units which are

supported by collectively held facilities and areas.” Ridgely Condominium Ass’n, Inc. v.

Smyrnioudis, 343 Md. 357, 358 (1996) (internal citations omitted). “A condominium

owner, therefore, holds a hybrid property interest consisting of an exclusive ownership of

a particular unit or apartment and a tenancy in common with the other co-owners in the

common elements.” Id. at 358–59 (footnote omitted).13

       Under the Maryland Condominium Act, property becomes a condominium upon the

recording of a declaration, bylaws, and a condominium plat. RP § 11-102. The bylaws

govern the administration of the condominium and must include the form of the

condominium administration and its powers, meeting procedures, and fee collection

procedures. RP § 11-104(a), (b). The Council of Unit owners, which may delegate its

powers to a Board of Directors, governs the affairs of the condominium and may adopt

rules for the condominium. RP §§ 11-109(a), (b), 11-111(a). The Council of Unit Owners




       12
          As set forth in note 4, the Complaint refers to Nagle & Zaller’s clients as “HOAs”
despite the fact that some of them appear to have been established as condominium
regimes. We briefly discuss the Maryland Condominium Act because a unit owner is
subject to similar assessments and charges as a lot owner in a HOA. The governing body
of the condominium regime—a council of unit owners or a board of directors—has similar
powers and authority to impose and collect assessments.

        The Maryland Condominium Act defines “common elements” as “all of the
       13

condominium except for the units.” RP § 11-101(c)(1).
                                             9
has the obligation to establish an annual budget, which shall include, among other things,

maintenance costs of the common areas and utilities. RP § 11-109.2(a), (b).

       The Council of Unit Owners has the authority to adopt assessments and charges to

cover the cost of maintaining and repairing the common areas. The Condominium Act

states that “[a] unit owner shall be liable for all assessments, or installments therefore,

coming due while he is the owner of a unit,” RP § 11-110(c), and that “[p]ayment of

assessments, together with interest, late charges, if any, costs of collection and reasonable

attorney’s fees may be enforced by the imposition of a lien on a unit in accordance with

the provisions of the Maryland Contract Lien Act.” RP § 11-110(d)(1). Any assessment

that is not paid when due bears interest at a rate of 18% per annum, unless a lower rate of

interest is established in the bylaws. RP § 11-110(e). Like the HOA Act, the Condominium

Act also states that the “bylaws may provide for a late charge of $15 or one tenth of the

total amount of any delinquent assessment or installment, whichever is greater, provided

that the charge may not be imposed more than once for the same delinquent payment and

may only be imposed if the delinquency has continued for at least 15 calendar days.” Id.

        B. Homeowners’ Remedies Where Governing Body’s Collection Efforts Do Not
           Comply with State Consumer Protection Laws
       Although the governing body of an HOA or a condominium regime has the statutory

right to collect delinquent assessments, interest, and fees, the exercise of such rights must

be undertaken in conformance with the organization’s respective bylaws and

organizational documents, as well as applicable state laws. Similarly, the governing body’s

efforts to collect the debts must comply with the applicable federal and state consumer


                                             10
protection statutes, including the Maryland Consumer Protection Act (“MCPA”), which is

set forth in CL § 13-101, et seq. As noted above, in Goshen Run, we specifically held that

the collection of HOA assessments through confessed judgment clauses in promissory

notes violates the MCPA. 467 Md. 74. Delegall relies extensively on our analysis and

holding in Goshen Run as support for the position that law firms and HOAs that undertake

debt collection activity through the use of confessed judgment clauses similarly violate the

MCLL—a separate and distinct statutory scheme that governs small consumer loan

businesses. Given Delegall’s reliance on Goshen Run and the application of the MCPA to

the types of transactions that are at issue in this case, it is useful to discuss the scope of the

statute and our holding in that case.

       The purpose of the MCPA is to “set certain minimum statewide standards for the

protection of consumers across the State.” CL § 13-102(b)(1). In enacting the MCPA, the

General Assembly intended to “take strong protective and preventive steps to investigate

unlawful consumer practices, to assist the public in obtaining relief from these practices,

and to prevent these practices from occurring in Maryland.” CL § 13-102(b)(3). The

MCPA generally prohibits unfair, abusive, or deceptive trade practices in consumer

transactions,14 and the Act sets forth a non-exhaustive list of prohibited practices. See CL



       14
          Under CL § 13-101(c)(1) and (2), a “consumer” is defined as “an actual or
prospective purchaser, lessee, or recipient of consumer goods, consumer services,
consumer realty, or consumer credit” and includes “an individual who sells or offers for
sale to a merchant consumer goods or consumer realty that the individual acquired
primarily for personal, household, family, or agricultural purposes.” The statute
collectively defines “consumer credit”, “consumer debts”, “consumer goods”, “consumer
realty”, and “consumer services” as “credit, debts, or obligations, goods, real property, and
                                               11
§ 13-301. One such “unfair, abusive, or deceptive trade practice[]” is the “use of a contract

related to a consumer transaction which contains a confessed judgment clause that waives

the consumer’s right to assert a legal defense to an action[.]” CL § 13-301(12).

       A confessed judgment clause is a “device designed to facilitate collection of a debt.”

Goshen Run, 467 Md. at 103 (quoting Schlossberg v. Citizens Bank, 341 Md. 650, 655

(1996)). Specifically, it is a provision in a debt instrument, such as a promissory note, “by

which debtors agree to the entry of a judgment against them without the benefit of a trial

in the event of a default on the debt instrument.” Id. (internal quotation marks omitted).

In Goshen Run, we discussed in detail some background and history of the use of confessed

judgments in Maryland, including their disfavor, given their ex parte nature, the ease with

which a judgment may be entered, and the limited defenses available to a defendant who

seeks to attack the judgment after its entry. Id. at 103–07.

       In Goshen Run, we considered whether a HOA’s collection of HOA assessments

from a homeowner, through the use of a promissory note containing a confessed judgment

clause, violated the MCPA. We determined that it did. Id. at 119. Specifically, we

considered the definitions contained in the MCPA, and held that: the homeowner fell

within the definition of “consumer”; the HOA assessments fell within the broad definition

of “consumer debt”; and the promissory note constituted an “extension of credit” to pay

the HOA assessments. Id. at 101. We also held that the MCPA prohibits the use of all

confessed judgment clauses in consumer contracts. Id. at 115.


services which are primarily for personal, household, family, or agricultural purposes.” CL
§ 13-101(d)(1).
                                             12
      Under the facts of that case, the HOA obtained a confessed judgment based upon

the confessed judgment clause in the promissory note. Id. at 84. Because the MCPA does

not permit the use of a confessed judgment, we determined that dismissal of the confessed

judgment case was required under Maryland Rule 3-611(b). Id. at 117. The homeowner

argued that the promissory note was void in its entirety. Id. at 117–18. We observed that

the promissory note contained a severability clause and thus we rejected the homeowner’s

argument. Id. We held that the confessed judgment clause could be severed from the

remaining provisions of the promissory note “without destroying the instrument’s overall

validity.” Id. at 118. We stated that the homeowner “should not obtain a windfall and

escape responsibility for paying her delinquent homeowners assessments solely because

the promissory note contained a confessed judgment clause.” Id. at 118 (capitalization

omitted). Accordingly, we held that the dismissal of the confessed judgment would have

been without prejudice to the HOA to file a separate breach of contract action based upon

the promissory note with the confessed judgment clause severed. Id. at 119.

      To summarize, under Goshen Run, a HOA may not use a promissory note containing

a confessed judgment clause to collect delinquent HOA assessments, because the use of a

promissory note containing a confessed judgment clause violates the MCPA. See CL § 13-

301(12). A violation of the MCPA is subject to public enforcement measures consisting

of civil penalties and criminal penalties that may be imposed by the Consumer Protection

Division (“Division”) of the Office of Attorney General. CL §§ 13-410, 13-411.15 In


      15
         In addition to the general provisions of the MCPA pertaining to public
enforcement, the HOA Act and the Condominium Act specifically incorporate the public
                                           13
addition to the public enforcement measures, a consumer who has been subjected to a

prohibited practice under the MCPA has a private right of action for damages where the

consumer can prove injury or loss. CL § 13-408.

       In addition to the remedies afforded under the MCPA, a consumer may have a

private right of action under the Maryland Consumer Debt Collection Act (“MCDCA”),

CL § 14-201, et seq., against any person collecting or attempting to collect an alleged debt

arising out of a consumer transaction in violation of the provisions of that Act. See

Nationstar Mortgage, LLC v. Kemp, 476 Md. 149, 161 (2021).16 In addition to the private

enforcement provisions set forth in CL § 14-203, a violation of the MCDCA also

constitutes an “[u]nfair, abusive or deceptive trade practice” that violates the MCPA. CL

§ 13-301(14)(iii). With respect to debt collection activities by lawyers and law firms




enforcement provisions under the MCPA into these statutes. See RP §§ 11-130(c)(1), 11B-
115(c)(1). In other words, under both the Maryland HOA Act and the Maryland
Condominium Act, a homeowner may seek public enforcement of his or her rights under
the applicable law, through the Attorney General’s Office, under the MCPA.
       16
          The MCDCA prohibits eleven categories of conduct when collecting or
attempting to collect a debt, including: claiming, attempting, or threatening to enforce a
right with knowledge that the right does not exist. CL § 14-202(8). “To prove a claim
under this provision of the MCDCA, a complainant must establish two elements: (1) the
debt collector did not possess the right to collect the amount of debt sought; and (2) the
debt collector attempted to collect the debt knowing that it lacked the right to do so.”
Chavis v. Blibaum & Assocs., P.A., 476 Md. 534, 553 (2021) (cleaned up). The “with
knowledge” element of this subsection of the MCDCA “require[s] proof that a debt
collector claimed, attempted, or threatened to enforce the non-existent right with actual
knowledge or with reckless disregard as to the falsity of the existence of the right.” Id. at
563 (cleaned up). Under CL § 14-203, “[a] collector who violates any provision of [the
MCDCA] is liable for any damages proximately caused by the violation, including
damages for emotional distress or mental anguish suffered with or without accompanying
physical injury.”
                                             14
specifically, in Andrews & Lawrence Professional Services, LLC v. Mills, 467 Md. 126

(2020), we held that not all debt collection activity undertaken by a law firm falls within

the professional services exemption of the MCPA, CL § 13-104(1).17

       Of course, we are not here to consider whether Nagle & Zaller’s debt collection

activities violated the state or federal consumer protection statutes. Those issues will be

for the federal court to decide in connection with the other counts set forth in the Complaint

that are not before us. Here, we must determine whether Nagle & Zaller’s debt collection

activities are subject to the MCLL.

        C. Canons of Statutory Interpretation

       In considering the parties’ competing interpretations of the MCLL, we apply the

following principles of statutory interpretation. “The cardinal rule of statutory

interpretation is to ascertain and effectuate the real and actual intent of the Legislature.”

Lockshin v. Semsker, 412 Md. 257, 274 (2010). “We begin with an examination of the text

of a statute within the context of the statutory scheme to which it belongs.” Kemp, 476

Md. at 169. “We neither add nor delete language so as to reflect an intent not evidenced

in the plain and unambiguous language of the statute, and we do not construe a statute with

forced or subtle interpretations that limit or extend its application.” Lockshin, 412 Md. at


       17
          The MCPA exempts “professional services of a . . . lawyer” from the scope of the
Act. CL § 13-104(1). The MCDCA does not contain any professional services exemption
for lawyers. In Andrews & Lawrence Professional Services, LLC v. Mills, 467 Md. 126,
156 (2020), we held that in the “debt collection context, where a lawyer or law firm
engaged in debt collection activity which: (1) requires a license under the [Maryland
Collection Agency Licensing Act (“MCALA”)] ; or (2) which would be prohibited under
the MCDCA, the professional services exception of the [M]CPA, CL § 13-104(1) does not
apply to the conduct or services.”
                                             15
275 (internal quotation marks and citations omitted). Rather, we construe the statute “as a

whole so that no word, clause, sentence, or phrase is rendered surplusage, superfluous,

meaningless or nugatory.” Koste v. Town of Oxford, 431 Md. 14, 25–26 (2013) (internal

quotation marks and citations omitted). We “do not read statutory language in a vacuum,

nor do we confine strictly our interpretation of a statute’s plain language to the isolated

section alone.” Lockshin, 412 Md. at 275. In other words, “[r]eview of the text does not

merely entail putting the words under the microscope by themselves with a dictionary at

hand, because words that appear clear and unambiguous when viewed in isolation may

become ambiguous when read as part of a larger statutory scheme.” Kemp, 476 Md. at 169

(internal quotation marks and citations omitted); see also Johnson v. State, 360 Md. 250,

265 (2000) (explaining that the Court must analyze the statute “in its entirety, rather than

independently construing its sub-parts[]”). “We presume that the Legislature intends its

enactments to operate together as a consistent and harmonious body of law, and, thus, we

seek to reconcile and harmonize the parts of a statute, to the extent possible consistent with

the statute’s object and scope.” Lockshin, 412 Md. at 276. “We also review the legislative

history of the statute to confirm conclusions drawn from the text or to resolve ambiguities.

In addition, we examine prior case law construing the statute in question.” Kemp, 476 Md.

at 170. “Finally, we check our interpretation against the consequences of alternative

readings of the text.” Bell v. Chance, 460 Md. 28, 53 (2018). Doing so ensures that we

adopt an interpretation that avoids a construction that is “illogical, unreasonable, or

inconsistent with common sense.” Reier v. State Dep’t of Assessments and Taxation, 397

Md. 2, 33 (2007) (internal quotation marks and citations omitted). Indeed, “it has been

                                             16
called a golden rule of statutory interpretation that, when one of several possible

interpretations produces an unreasonable result, that is a reason for rejecting that

interpretation in favor of another which would produce a reasonable result.” Id. (internal

quotation marks and citations omitted); see also Kemp, 476 Md. at 170 (explaining that “it

is important to consider the consequences of alternative interpretations of the statute, in

order to avoid constructions that are illogical or nonsensical, or that render a statute

meaningless[]”) (internal quotations and citations omitted).

       D. Maryland Consumer Loan Laws—The General Statutory Framework

       The General Assembly has enacted a comprehensive statutory scheme for the

regulation of consumer lending, which is set forth in Title 12 of the Commercial Law Article.

Various Subtitles within Title 12 address the lending terms and conditions associated with

different types of consumer loans, including the maximum interest rate, fees, and charges

that lenders are permitted to charge.18 For example, the maximum allowable interest rate

that a lender may charge depends on the type of consumer loan in question.19




       18
         The Subtitles contained in Title 12 of the Commercial Law Article which apply
to various types of consumer loans are: Subtitle 1 (Interest and Usury); Subtitle 3 the
(Maryland Consumer Loan Law — Credit Provisions); Subtitle 4 (the Maryland Secondary
Mortgage Loan Law); Subtitle 5 (Retail Credit Accounts); Subtitle 6 (Retail Installment
Sales); Subtitle 9 (Credit Grantor Revolving Credit Provisions); and Subtitle 10 (Credit
Grantor Closed End Credit Provisions).
       19
         For example, installment loans that are not secured by residential real property
and are made under the Interest and Usury Subtitle generally cap interest rates at 24%, see
CL § 12-103(c), whereas a loan that is subject to the MCLL caps interest at 33% with
varying lower interest rates depending upon the amount of the original principal balance
and the unpaid balance, see CL § 12-306.
                                             17
       In addition to the consumer credit provisions contained in Title 12 of the

Commercial Law Article, the General Assembly has also enacted comprehensive licensing

provisions in Title 11 of the Financial Institutions Article, which establish various types of

licenses, and the terms and conditions associated with each license, depending upon the

type of consumer loan being offered. Licenses are issued by the Commissioner of Financial

Regulation of the Department of Labor (“Commissioner”), which has the authority to issue

consumer credit licenses, investigate the qualifications of prospective licensees, issue cease

and desist orders, and promulgate rules and regulations.

       When considering the various requirements that are applicable to a particular

consumer lending transaction—whether they pertain to the permissible terms associated

with a particular type of consumer loan, the licensing requirements applicable to the lender,

or the rights and remedies associated with a violation of a consumer lending law—the

General Assembly has established a statutory framework whereby the provisions of Title

12 of the Commercial Law Article and Title 11 of the Financial Institutions Article must

be read together. As discussed below, the Maryland Consumer Loan Law is no exception.

           E. The Maryland Consumer Loan Law (“MCLL”)

        The MCLL is located in two separate Articles of the Maryland Code: (1) the

Maryland Consumer Loan Law – Credit Provisions, set forth at CL § 12-301, et seq.

(“Credit Provisions”); and (2) the Maryland Consumer Loan Law – Licensing Provisions,

set forth in the Financial Institutions Article (“FI”) § 11-201, et seq. (“Licensing

Provisions”). Both the Credit Provisions and the Licensing Provisions, together, form the

“Maryland Consumer Loan Law.”           See FI § 11-201(f) (stating that the “‘Maryland

                                             18
Consumer Loan’ law means this subtitle and Title 12, Subtitle 3 of the Commercial Law

Article[]”); CL § 12-317(b) and FI § 11-223 (each stating that the Credit Provisions and

the Licensing Provisions “may be jointly cited as the Maryland Consumer Loan Law[]”).

              1. The MCLL Credit Provisions

        Under the Credit Provisions of the MCLL, a person is prohibited from “engag[ing]

in the business of making loans . . . unless the person is licensed or is exempt from the

licensing requirements of” the Licensing Provisions. CL § 12-302. The MCLL defines

“lender” as a “licensee or a person who makes a loan subject to this subtitle.” CL § 12-

301(c). A “licensee” is a “person who is required to be licensed under the [Licensing

Provisions], regardless of whether the person is actually licensed.” CL § 12-301(d). And

a “loan” is “any loan or advance of money or credit subject to this subtitle, regardless of

whether the loan or advance of money or credit is or purports to be made under this

subtitle.” CL § 12-301(e)(1).

        The Credit Provisions “appl[y] to a loan of $25,000 or less made for personal,

family or household purposes.” CL § 12-303(a)(1).20 Among other things, the Credit


        20
           The Credit Provisions contain some exclusions. Specifically, CL § 12-303(a)(3)
states that the Credit Provisions “do[] not apply to:

       (i)    A plan or loan for which a written election has been made under
              Subtitle 1 [Interest and Usury], Subtitle 4 [Maryland Secondary
              Mortgage Loan Law], Subtitle 9 [Credit Grantor Revolving Credit
              Provisions], or Subtitle 10 [Credit Grantor Closed End Credit
              Provisions] of this title;

       (ii)   A loan made by an individual provided the individual:

              1.     Does not make more than three loans in a calendar year; and
                                            19
Provisions regulate lender advertising, CL § 12-304; prohibit discrimination against loan

applicants, CL § 12-305; limit the maximum rate of interest permitted to be charged, CL

§ 12-306; define the fees a lender may collect, CL §§ 12-307, 12-307.1; outline the duties

of lenders, CL § 12-308; and prohibit a lender from taking a confessed judgment as security

for a loan, CL § 12-311(b)(1). “A loan made in the amount of $25,000 or less, regardless

of whether the loan is or purports to be made under this subtitle, is void and unenforceable

if . . . [a] person who is not licensed under or exempt from the licensing requirements under

[the Licensing Provisions] made the loan.” CL § 12-314(b)(1)(i)(3).21 If a loan is

unenforceable under the MCLL, “[a] person may not receive or retain any principal,




                2.    Does not engage in the business of making loans; or

        (iii)   A loan between an employer and an employee.”
       21
          Curiously, although the MCLL refers to persons who are “exempt from licensing,”
neither the Credit Provisions (CL § 12-301, et seq.) nor the Licensing Provisions (FI § 11-
201, et seq.) contain any exemptions from the licensure requirements. In other words, under
the plain language of the statute, any “person who makes a loan” under the Credit Provisions
is required to be licensed. See FI §§ 11-201(e); 11-203.1. Although the MCLL does not
contain any license exemptions, FI § 11-202 states as follows:

       (a) The Maryland Consumer Loan Law does not change any powers
           conferred by law on any person who is not required or permitted to be
           licensed under this subtitle.

       (b) The Commissioner may not license any bank, trust company, savings bank,
           credit union, or savings and loan association.

        By way of contrast, the licensing provisions that apply to the Interest and Usury Subtitle
contain licensing exemptions. Specifically, under CL § 12-103(c)(4), a lender who makes a
loan under subsection (c) “is subject to the licensing provisions of Title 11, Subtitle 3 of the
Financial Institutions Article.” When one peruses the provisions set forth in that particular
licensing subtitle, they will find that it contains various exemptions. See FI § 11-302.
                                               20
interest, fees, or other compensation” in connection with the loan. CL § 12-314(b)(2)

(emphasis added); see also CL § 12-314(d)(1) (stating that with respect to a loan that is

void and unenforceable under this section, a person may not “collect, directly or indirectly,

any amount from the borrower[]”).

             2. The MCLL Licensing Provisions

        The definitions contained in the Licensing Provisions include a definition of “loan”

that mirrors the definition of “loan” contained in the Credit Provisions. FI § 11-201(e).22

The MCLL defines “license” as a “license issued in any form by the Commissioner under

this subtitle to make loans under the Maryland Consumer Loan Law[.]” FI § 11-201(d).

“Licensee” is defined as “a person licensed under this subtitle to make loans under the

Maryland Consumer Loan Law.” FI § 11-201(d-1). Under the Licensing Provisions:

       Unless a person[23] is licensed by the Commissioner, the person may not:

       (1) Make a loan; or

       (2) In any way use any advantage provided by the Maryland Consumer Loan
           Law.
FI § 11-203.1(a).


       22
            FI § 11-201(e) specifies that:

       “Loan” means any loan or advance of money or credit subject to Title 12,
       Subtitle 3 of the Commercial Law Article, the Maryland Consumer Loan
       Law — Credit Provisions, regardless of whether the loan or advance of
       money or credit is or purports to be made under Title 12, Subtitle 3 of the
       Commercial Law Article.
        23
            A “person” is defined under the MCLL as “an individual, corporation, business
trust, statutory trust, estate, trust, partnership, association, two or more persons having a joint
or common interest, or any other legal commercial entity.” CL § 12-301(f); FI § 11-201(g).
                                                21
        The Licensing Provisions require that a person obtain a license through the

Nationwide Multistate Licensing System & Registry to “[m]ake a loan.” FI § 11-203.1.

The Licensing Provisions contain, in part, the qualifications of an applicant for a license,

FI § 11-205; requirements for applying for a license, paying fees, and filing a surety bond,

FI § 11-206; and various powers of the Commissioner of Financial Regulation (the

“Commissioner”), including: the authority to investigate applicants for licensure, FI § 11-

207; the power to grant or deny license applications, id.; the right to issue a cease and desist

order for a violation of the MCLL or any rule or regulation, FI § 11-215; the power to

suspend and revoke licenses, FI § 11-216;24 and the power to adopt rules and regulations

to carry out the provisions of the subtitle, FI § 11-203.

       FI § 11-205 sets forth the following:

       To qualify for a license, an applicant shall satisfy the Commissioner that:
              (1)     The applicant has at least $20,000 in liquid assets available to
                      be used in the business to be covered by the license;

              (2)     The business will promote the convenience and advantage of
                      the community in which the place of business will be located;
                      and

              (3)     The applicant or, if the applicant is not an individual, the
                      owners, officers, directors, or members have sufficient
                      experience, character, financial responsibility, and general
                      fitness to:


        24
           Before the Commissioner enters a cease and desist order or suspends a license, the
applicant has a hearing before the Commissioner, which shall be held in accordance with the
Administrative Procedures Act. FI § 11-217. Additionally, any applicant for a license or
licensee who is aggrieved by a decision of the Commissioner may appeal to the circuit court,
in the jurisdiction in which the aggrieved person resides or does business, with a right to
appeal the circuit court’s decision to the Court of Special Appeals. FI § 11-218.

                                               22
                    (i)     Command the confidence of the public; and

                    (ii)   Warrant the belief that the business will be operated
                           lawfully, honestly, fairly, and efficiently.

       The initial license issued by the Commissioner is valid for one-year and may be

renewed thereafter for additional one-year terms, upon the filing of an application for

renewal, paying the renewal fee of $850, and satisfying the requirements for renewal. FI

§ 11-209.

       Any person who violates the Licensing Provisions by making a loan without a

license “is guilty of a misdemeanor and on conviction is subject to a fine not exceeding

$5,000 or imprisonment not exceeding 3 years or both.” FI § 11-222. “The Commissioner

shall report to the appropriate State’s Attorney any alleged criminal violation of the

Maryland Consumer Loan Law.” FI § 11-220.

       To summarize, under the MCLL, a “person may not engage in the business of

making loans” under the Credit Provisions “unless the person is licensed or exempt from

the licensing requirements” under the Licensing Provisions. CL § 12-302. Under the

Licensing Provisions, “loan” is broadly defined to include any loan made under the Credit

Provisions. FI § 11-201(e). And the Licensing Provisions explicitly state that a person

may not “make a loan” under the MCLL unless licensed by the Commissioner. FI § 11-

203.1. If a person makes a loan under the MCLL without a license, the loan is void and

unenforceable. CL § 12-314(b)(1)(i)(3).




                                           23
           F. The Parties’ Competing Interpretations

       Turning to the plain language of the statute, Delegall directs our analysis to the very

broad definition of “loan” set forth in CL § 12-301(e)(1). Delegall points out that in

Goshen Run, 467 Md. at 87, within the context of a claim arising under the MCPA, we

held that a promissory note containing a confessed judgment clause for the repayment of

delinquent HOA fees constituted an extension of “consumer credit,” which falls within the

purview of the MCPA. Delegall argues that Nagle & Zaller “made” the loans because they

drafted the notes, computed the amounts due, collected the amounts due, filed confessed

judgment actions to collect on the notes, and engaged in garnishment activities. Delegall

contends that Nagle & Zaller fall within the broad definition of “person” under the Credit

Provisions, CL § 12-301(f). In addition, Delegall argues that Nagle & Zaller serviced the

notes as the HOA’s agent and is also liable under an agency theory. Delegall also argues

that under the Credit Provisions, the MCLL broadly applies to any “person” who makes

any “loan” for $25,000 or less—regardless of whether the person is required to be licensed.

       Nagle & Zaller admits that it engages in debt collection activities that fall within

other consumer protection statutes. Specifically, Nagle & Zaller does not dispute that the

firm undertakes collection activities on behalf of its clients, including drafting promissory

notes, collecting clients’ debts, and charging the delinquent homeowners the attorneys’

fees incurred in enforcing the notes. Nagle & Zaller also acknowledges that, in Goshen

Run, we held that the MCPA prohibits the use of confessed judgment clauses and confessed

judgment actions “in this exact type of transaction.” Nagle & Zaller points out that the

MCLL is not the MCPA—it is a different statute that applies to different circumstances.

                                             24
       Nagle & Zaller asserts that one must read the plain language of the Credit Provisions

within the entire context of the MCLL, including the Licensing Provisions, as well as the

purpose of the statute. Nagle & Zaller argues that the MCLL is intended to regulate the

consumer lending industry and only applies to persons “in the business of making loans.”

Nagle & Zaller contends that neither the law firm nor the HOA are in the “business of

making loans,” and to hold otherwise would lead to an illogical result. Specifically, Nagle

& Zaller argues that such a broad interpretation would require any law firm that drafts loan

documents, or a structured settlement in the amount of $25,000 or less with payments over

time, to obtain a consumer loan license.

           G. The MCLL Is Intended to Regulate the Consumer Lending Industry –
              Persons “In the Business of Making Loans”

              1. The Plain Language

       The MCLL clearly envisions that only persons who are licensed by the Commission

may engage in the business of consumer lending: “A person may not engage in the business

of making loans under this subtitle unless the person is licensed or exempt from the

[Licensing Provisions].” CL § 12-302 (emphasis added). The MCLL does not define what

it means to be “in the business of making loans.” Nor does it define what it means to “make

a loan.”

       The Court of Special Appeals has observed that “[t]here is a dearth of authority in

Maryland addressing the meaning of the phrase ‘in the busines of.’” Old Republic Ins. Co.

v. Gordon, 228 Md. App. 1, 17 (2016). In Gordon, the court pointed out that the New

Hampshire Supreme Court has opined “that ‘in the business of’ has two ordinary meanings:


                                            25
(1) any regular activity that occupies one’s time and attention, with or without direct profit

motive; or (2) an activity with a direct profit objective.” 228 Md. App. at 17 (quoting

American Legion Post # 49 v. Jefferson Ins. Co., 485 A.2d. 293, 294 (N.H. 1984)) (some

internal quotations omitted). Black’s Law Dictionary defines “business” as “a commercial

enterprise carried on for profit; a particular occupation or employment habitually engaged

in for livelihood or gain.” (11th ed. 2019).

       A law firm and the lawyers it employs are certainly in the business of providing

legal services to clients, which may include drafting loan documents; drafting settlement

agreements that include structured payments; and engaging in debt collection activity. The

question here is whether the Legislature considers a lawyer or law firm who engages in

such conduct as being a person who “makes a loan” or who is “in the business of making

loans” and, consequently, subject to the requirements of the MCLL. Given the broad,

general definitions set forth within the statute, we determine that the statutory language is

ambiguous and, therefore, we shall look to the legislative history.

              2. The Legislative History of the MCLL

       Maryland’s licensing requirements for lenders of loans dates to a 1912 Act, which,

among other things, required licensing of “petty loan brokers,” capped certain fees depending

on the amount borrowed, and mandated disclosure of the loan’s terms to the borrower. Price

v. Murdy, 462 Md. 145 (2018) (citing Ch. 836, 1912 Md. Laws 1621, 1621–24). The Act

required “[a]ny person, firm, corporation, or association” to “obtain a license for carrying on

the business of petty loan broker.” Ch. 836, 1912 Md. Laws at 1622 (emphasis added). Like

the current MCLL, any violation of the 1912 Act rendered every loan in connection with the

                                               26
violation null and void, which allowed the borrower to recover “any and all sums paid or

returned on account of or in connection with such loan.” Id. at 1624.

       In 1918, the General Assembly replaced the 1912 Act with the Uniform Small Loan

Law. Ch. 88, 1918 Md. Laws 197. The law capped the interest rate for loans under $300

made by unlicensed lenders. Id. at 198. The Act’s preamble identified the Legislature’s

goals of “prohibiting false or misleading statements” regarding these loans, setting

maximum interest rates and charges, and regulating wage garnishments. Id. at 197–98.

The preamble to that law declared that:

       The conduct of [the business of making small loans] has long been the cause
       of general complaint, and of much hardship and injustice to borrowers, and
       there is no regulation or provisions of law which has proved effective for the
       protection of such borrowers and for the punishment of usurious money
       lenders . . . and there is a real need for the enactment of a law that will enable
       [the] continuance [of small loan lending] under proper supervision[.]

Id. at 198. In describing the 1918 Act, this Court noted that “[c]ountless instances illustrate

the oppression and injustice wrought upon small needy borrowers by the callous and cruel

greed so often found in the class engaged in the business of lending money in small

amounts to those who have little to offer as security[.]” Liberty Fin. Co., Inc. v. Catterton,

161 Md. 650, 654 (1932).

       In 1945, the General Assembly created the Maryland Industrial Finance Law, Ch.

932, 1945 Md. Laws 1438, 1453, to cover small loans. Md. Code, Art. 11, §§ 165, 203

(1957, 1968 Repl. Vol.). Its purpose was to provide “further remedial legislation regulating

the lending of sums of money not presently regulated by existing laws.” Id. § 163. The

law required licensure or exemption from licensure for lenders of up to $1,500. Id. § 165.


                                              27
It also, among other things, governed the uniformity of monthly installment amounts, fee

collection, payment, and any consequent refunding of interest. Id. § 196. The law did not

repeal or otherwise affect the 1918 law’s regulation of loans and lenders of under $300,

which itself had been codified at Article 58A. Id. § 166. Article 58A provided parallel

regulation until it was repealed in 1977.25


       25
          Prior to its recodification into the Commercial Law Article, former Maryland
Industrial Finance Law, Article 11, § 166 (1976 Repl. Vol.) excluded certain businesses
from its application:

       This subtitle shall not apply to any person, copartnership, trust, or
       corporation doing business under and as permitted by any law of this State
       or of the United States relating to banks, savings banks, trusts companies,
       building and loan associations, credit unions, or cooperative banks for
       personal credits, nor to any attorney engaged in the practice of law, nor to
       any bona fide pawnbroking business, licensed under the laws of Maryland,
       nor to any person, firm or corporation extending credit in connection with
       the sale of their own merchandise, nor to any person, copartnership, trust, or
       corporation licensed and doing business under any Maryland lending
       provisions in any other article of the Code, and nothing in this article shall
       act as a bar to prevent any of the aforesaid persons, copartnerships, trusts, or
       corporations from qualifying for and receiving a license and operating
       hereunder.

        When Article 11 was repealed as part of the recodification of the consumer credit
laws into the newly created Commercial Law Article, the business exemption formerly set
forth in Article 11, § 166 was repealed as part of the overall repeal of that Article. See Ch.
33, 1980 Md. Laws 136. Delegall argues that the elimination of the former business
exemption, which included lawyers, evidences the General Assembly’s intention to include
lawyers within the purview of the MCLL. We do not read such an intention into the
elimination of the exemption. First, as noted above, the elimination was part of a wholesale
repeal of a former statute with no discussion or legislative history to indicate the reason for
the repeal of a particular section. Second, the fact that the General Assembly eliminated a
categorical exclusion for attorneys does not mean that the Legislature intended that the
MCLL licensing provisions would affirmatively apply to all attorneys who drafted
promissory notes or loan documents within the lending ceiling established by the MCLL.
Perhaps the General Assembly concluded that the exclusion was unnecessary because
attorneys engaged in the practice of law are not “in the business of making loans.” Third,
                                              28
       In 1975, the General Assembly added the “Commercial Loan Article” to the

Maryland Annotated Code and renamed the Maryland Industrial Financial Law the

Maryland Consumer Loan Law (“MCLL”). See Ch. 49, 1975 Md. Laws 81, 397–435; see

also Md. Code, CL § 12-301, et seq. (1975).26 The licensing requirement at issue here

appeared in the 1975 Act and was codified at CL § 12-302. The Revisor’s Note for the

licensing requirement makes clear that its obligation already existed:

       This subsection is new language derived without substantive changes from
       Art. 11, § 165. It is repeated here to note the general requirement of licensure
       for making of loans under this subtitle. The specific licensing provisions are
       retained in the cited Maryland Consumer Loan Law – Licensing Provisions,
       Art. 11, §§ 163 et seq[.]

CL § 12-302. The language of the licensing requirement contained in CL § 12-302 has

remained unchanged since its enactment in 1975, save for substituting “person” for “he”

in 1980. Ch. 33, 1980 Md. Laws 136, 727. The licensing requirement contained in the

Credit Provisions now reads: “A person may not engage in the business of making loans

under this subtitle unless the person is licensed under or is exempt from the licensing

requirements of Title 11, Subtitle 2 of the Financial Institution Article, The Maryland

Consumer Loan Law – Licensing Provisions.” CL § 12-302.


since the exemption was repealed over four decades ago, experience has shown that
attorneys who draft loan documents for clients or settlement agreements with payment
terms, or engage in debt collection activities have not, in fact, sought licenses under the
MCLL or been subject to enforcement proceedings by the Commissioner.
       26
          The 1975 Code revisions were part of Maryland’s Code revision process, which
began in 1970 as a long-term project to create a modern comprehensive code. See In Re
S.K., 466 Md. 31 n.21 (2019). The Code revision process was not completed until 2016.
Id. The legislative changes that are described herein beginning with the 1975 Act were
part of the code-recodification process.
                                             29
       The 1975 Act also repealed and reenacted with amendments the 1918 Act and

renamed that subtitle “Small Loans – Licensing Provisions.” Ch. 49, 1975 Md. Laws 81,

86–87. The Revisor’s Note in the session law points out that FI § 11-203.1 of the Small

Loans – Licensing Provisions subtitle, which corresponded to the 1918 Act, states that a

person “may not make a loan,” while its counterpart in CL § 12-302, states that a person

“may not engage in the business of making loans.” Id. at 399–400; see also id. at 419–420

(pointing out the same difference again); id. at 435 (“The Commission notes that there are

several differences between the present provisions of Art. 58A and Art. 11 for which the

Commission is unaware of the reason in policy or practice; however, to avoid any

inadvertent substantive change, the Commission has not attempted to conform these

provisions.”).

       In 1977, the General Assembly repealed the 1918 Uniform Small Loan Law, which

had been codified in Article 58A, “[for] the purpose of consolidating the laws of

[Maryland] relating to small loans and consumer loans into a unified Maryland Consumer

Loan Law.” Ch. 693, 1977 Md. Laws 2818, 2818. By the conclusion of the code

recodification process, the credit provisions, which originated in Article 11 (the Industrial

Finance Law), became (with some revisions) the surviving MCLL-Credit Provisions; and

the licensing provisions that originated in Article 58A (the Small Loan Law) became (with

some revisions) the surviving MCLL-Licensing Provisions.

       In the 2018 Legislative Session, the General Assembly made some revisions to

certain sections of the Credit Provisions. Ch. 790, 2018 Md. Laws 4064. The revisions

included, among other things, revising the definitions set forth in CL § 12-301, clarifying

                                             30
the applicability of the Credit Provisions, CL § 12-303, and increasing the threshold for a

loan subject to the MCLL from $6,000 to $25,000. Id. at 4064–65; see also CL §§ 12-311,

12-314. The Fiscal and Policy Note for House Bill 1297, the bill which initiated the

passage of Chapter 790 of the 2018 Maryland Laws, reflected that the Bill implemented

several recommendations made in a report of the Maryland Financial Consumer Protection

Commission (“MFCPC”) that relate to consumer lending. Specifically, it explained that:

       [T]he bill establishes new requirements within the interest and usury sections
       of the Commercial Law Article for a “covered loan” that prohibit an
       unlicensed person from making such a loan. In addition, the bill increases
       from $6,000 to $25,000 the threshold below which a loan is subject to small
       lending requirements within the [MCLL] and prohibits a person from lending
       $25,000 or less if the person is not licensed under (or exempt from) the
       requirements under MCLL. The bill also establishes that specified violations
       result in a loan becoming void as well as unenforceable.

H.B. 1297, 2018 Leg., Reg. Sess. (Md. 2018), Fiscal and Policy Note. The comments from

the Office of the Attorney General Consumer Protection Division contained in the

Legislative Bill file for House Bill 1297 stated that:

       The current version of HB 1297 was the result of a collaborative effort
       between the Consumer Protection Division, the Office of the Commissioner
       of Financial Regulation, and counsel for the Maryland bankers. The bill
       provides important protections for consumers while simultaneously
       clarifying and updating Maryland’s lending laws, most of which have been
       in place since the 1970’s or earlier. More specifically, the bill clarifies the
       relationships between different subtitles within Title 12 of the Commercial
       Law Article;[27] it modernizes the amounts covered by the [MCLL] and the


       27
          One of the changes effectuated by the enactment of House Bill 1297 during the
2018 Legislative Session is that “[o]n or after January 1, 2019, a lender may, at the lender’s
option, elect to make a loan” under the Interest and Usury Subtitle or the Credit Provisions
of the MCLL. CL § 12-101.1(a). The lender may make this written election by specifying
in the loan agreement, note or other evidence of the loan that the Interest and Usury Subtitle
will govern the loan. CL § 12-101.1(b).
                                             31
       Retail Installment Sales Act; it provides increased relief for consumers under
       both the MCLL and the Interest and Usury Law as a result of predatory
       lending; and it codifies the long-standing principle that it is necessary to look
       behind the form [of] a transaction to its substance when determining whether
       a particular transaction constitutions a loan, and if so, whether it is usurious.

       Notably, although House Bill 1297 made changes to the maximum lending amount

under the MCLL and provided some updated definitions, it did not make any changes to

CL § 12-302, which describes the licensing requirements for persons “engaged in the

business of making loans” under the MCLL, nor did it alter the licensing requirements set

forth in Title 11, Subtitle 2 of the Financial Institutions Article, which apply to all persons

who “make a loan” under the MCLL. FI §§ 11-201(e), 11-203.1.

          3. The Purpose of the Statute – Regulation of Small Consumer Lenders

       The legislative history makes clear that, from the inception of these laws, the

General Assembly intended them to regulate petty loan brokers and persons traditionally

engaged in the business of consumer lending. The General Assembly enacted the first

iteration of the statute—the Uniform Loan Law—to curb abuses in the consumer lending

industry and to remedy the evils associated with loan sharks. Price, 462 Md. at 148–49.

In the preambles to the 1918 Act and the 1945 Act, the General Assembly explained its

intent to regulate the business of money lending in an effort to remedy abuses in that

industry. Ch. 88, 1918 Md. Laws 197, 198; Ch. 932, 1945 Md. Laws 1438, 1438–39. In


        The statute further provides that even where the lender fails to make the written
election described above, the Usury and Interest Subtitle applies to a loan where the loan
is “[f]or an amount of $25,000 or less; and [n]ot subject to [the Credit Provisions of the
MCLL].” CL § 12-101.1(c). In other words, the Legislature recognizes that there are
certain small loans in an amount of $25,000 or less that do not fall within the MCLL, which
would be subject to the provisions of the Interest and Usury Subtitle, CL § 12-101, et seq.
                                              32
other words, they were intended to apply to traditional loans or extensions of credit made

by lenders who are in the business of making consumer loans.

       Our review of the legislative history, including the 2018 amendments to the Credit

Provisions, Ch. 790, 2018 Md. Laws 4064, does not reflect an intent by the Legislature to

expand the reach of the MCLL beyond traditional consumer lenders who are “in the

business of making loans.” Although the Legislature increased the monetary amount that

is subject to the MCLL to $25,000, there is nothing to indicate that it intended to expand

the licensing requirements of the MCLL to businesses that are not otherwise engaged in

traditional consumer lending practices.

       Reading the plain language of the statute—which regulates persons “in the business

of making loans”—in the context of the legislative history and the purpose of the statute,

leads us to the clear conclusion that the General Assembly intended the MCLL to regulate

businesses engaged in consumer lending, and did not intend for it to apply to all lawyers

or law firms that draft loan documents or engage in collection activity on behalf of clients.

Nor is there any evidence that the Legislature intended to require that HOAs or

condominium regimes be licensed in order to exercise their statutory right to collect

delinquent assessments or charges, including entering into payment plans for the

repayment of past-due assessments. When one considers the licensing requirements for

loans made under the MCLL, they do not contemplate the licensing of law firms or HOAs

under the Licensing Provisions. For example, to qualify for a license, the applicant must

demonstrate, among other things, that its “business will promote the convenience and

advantage of the community in which the place of business will be located[]”. FI § 11-

                                             33
205. These types of licensing criteria do not lend themselves to an application to a HOA

or a law firm.

       To hold that the General Assembly intended to regulate conduct, i.e., the act of

making any loan in an amount of $25,000 or less, instead of regulating persons engaged in

the consumer lending industry, would ignore the plain language of the statute, which

requires that the person be “in the business” of making loans. We will not interpret a statute

in a manner that ignores the plain language or renders it surplusage. See Koste, 431 Md.

at 25–26.

       We determine that the MCLL is an industry-regulating statute that is intended to

require entities or individuals “in the business of” consumer lending to obtain a license

from the State before engaging in that activity. CL § 12-302. It applies to a more limited

class of consumer transactions than the MCPA—which covers a broad range of conduct

that may be considered unfair or deceptive. In other words, the applicability of the MCLL

depends on whether the person lending money is in the industry of consumer lending that

the General Assembly intends to regulate.28




       28
         The website for the Office of the Commissioner of Financial Regulation supports
our determination that the MCLL is an industry-specific statute. It states: “The Office of
the Commissioner of Financial Regulation (“Office”) is the state agency responsible for
regulating the financial services industry in Maryland.” https://www.dllr.state.md.us/
finance/industry/frregulatedind.shtml, available at https://perma.cc/S2K9-W3DA.
“Consumer Loan Lending” is included among the list of industries and activities that the
Office regulates. Id.
                                              34
        4. The Alternative Reading – An Illogical Result

       Finally, we observe that Delegall’s broad interpretation would lead to illogical and

unreasonable results that are inconsistent with common sense. To hold that the MCLL

covers all transactions involving any small loan or extension of credit—without regard to

whether the lender is “in the business of making loans”—would cast a broad net over

businesses that are not currently licensed under the MCLL. For example, under Delegall’s

interpretation of the MCLL, any business or organization that offers a payment plan for the

repayment of a debt in an amount of $25,000 or less—such as a HOA, physician’s office,

hospital, or law firm—would need to be licensed under Subtitle 2 of Title 11 of the

Financial Institutions Article. Clearly, the statute does not apply to businesses where the

primary business purpose is something other than making consumer loans in an amount of

$25,000 or less. Such an interpretation would not only render the “in the business”

language of the statute nugatory but would create a result that is not based upon logic or

the current licensing practices enforced by the Office of Commissioner of Financial

Regulation.

       As the Maryland State Bar Association points out in its Amicus Curiae brief, under

Delegall’s interpretation, every Maryland lawyer who represents a creditor-client that

agrees to settle a claim for $25,000 or less through settlement payments made over time,

and drafts a settlement agreement that memorializes such terms, would be required to be

licensed under the MCLL. Under such an interpretation, where a law firm drafts such a

document without a consumer loan license issued by the Commissioner, the consequence



                                            35
would be that the underlying indebtedness would be void and unenforceable. Surely, the

General Assembly did not intend for the MCLL to be applied to these types of transactions.

       In conclusion, we hold that a law firm that prepares promissory notes or undertakes

debt collection activity on behalf of a HOA client is not subject to the MCLL because it is

not a “lender” that is “engaged in the business of making loans” under the provisions of

the MCLL. Rather, a law firm is in the business of providing legal or debt collection

services to its clients. Although a law firm’s conduct is subject to regulations under the

Fair Debt Collection Act and similar statutes, when the law firm engages in debt collection

activities,29 such activities are not synonymous with consumer lending activities that

require a license under the MCLL. We similarly conclude that a HOA that extends a

payment plan for the repayment of delinquent HOA assessments is not “in the business of

making loans” and, therefore, not subject to the MCLL. Any extension of credit by a HOA

under these circumstances is an ancillary function of the HOA’s operations associated with

the protection and maintenance of common areas and community-related infrastructure.

Offering a payment plan to a homeowner for the payment of delinquent HOA fees does not

transform the HOA into a consumer lender that must be licensed under the MCLL.




       29
           See, e.g., Heintz v. Jenkins, 514 U.S. 291, 294 (1995) (holding that the Fair Debt
Collection Practices Act applies to attorneys that “regularly ‘attempt’ to ‘collect’”
consumer debt through litigation because they are “debt collectors” under the statute);
Andrews & Lawrence Pro. Servs., LLC v. Mills, 467 Md. 126, 145 (2020) (determining
that a lawyer’s conduct may be a violation of the MCDCA if the “lawyer’s services could
be provided by any licensed debt collection agency without regard to whether the agency
is affiliated with a lawyer or a law firm” or if “the collection activities in question do not
fall within the lawyers’ ‘professional services’ exemption of the [MCPA]”).
                                             36
      Finally, we reject Delegall’s argument that by holding that the MCLL does not apply

to these transactions it will create a void whereby these types of transactions are

unregulated. As Goshen Run demonstrates, the MCPA prohibits any unfair or deceptive

trade practices, in connection with repayment plans for delinquent debts, including a

prohibition on the use of confessed judgment notes. Attorneys are also subject to the

requirements of the federal and state debt collection statutes when they undertake debt

collection activities and are not otherwise exempt from the statutes. As far as HOA or

condominium fees specifically, as discussed above, the fees and assessments are subject to

the statutory requirements of the HOA Act and the Condominium Act. Moreover, other

credit statutes may apply to loans in an amount of $25,000 or less in certain lending

transactions where the MCLL has no application. See, e.g., FI § 12-101.1(c)(2).

      Our holding that the MCLL does not apply to a law firm engaged in debt collection

activity on behalf of its client simply recognizes that the MCLL, by its plain language,

applies to persons “in the business” of making consumer loans, and is intended to regulate

the consumer lending industry, not law firms engaged in debt collection activity.


                                         CERTIFIED  QUESTION  OF LAW
                                         ANSWERED AS SET FORTH ABOVE.
                                         COSTS TO BE DIVIDED EQUALLY
                                         BETWEEN THE PARTIES.




                                           37
United States District Court
for the District of Maryland
Case No. 8:20-cv-00626-PWG
Argued: December 6, 2021
                                      IN THE COURT OF APPEALS

                                             OF MARYLAND

                                                 Misc. No. 6

                                         September Term, 2021
                               ______________________________________

                                     NAGLE & ZALLER, P.C., ET AL.

                                                      v.

                                    JAHMAL E. DELEGALL, ET AL.
                               ______________________________________

                                            *Getty, C.J.
                                            *McDonald
                                            Watts
                                            Hotten
                                            Booth
                                            Biran
                                            Gould,

                                               JJ.
                               ______________________________________

                                     Dissenting Opinion by Watts, J.
                               ______________________________________

                                            Filed: August 11, 2022

                               *Getty, C.J., and McDonald, J., now Senior
                               Judges, participated in the hearing and
                               conference of this case while active members of
                               this Court. After being recalled pursuant to Md.
                               Const., Art. IV, § 3A, they also participated in
                               the decision and adoption of this opinion.
       Respectfully, I dissent. I would answer the certified question of law “yes” and hold

that, based on the facts set forth in the operative complaint, which was incorporated into

the federal court’s certification order, Nagle & Zaller, P.C. (“Nagle & Zaller”), a law firm,

is subject to the provisions of the Maryland Consumer Loan Law, Md. Code Ann., Comm.

Law (1975, 2013 Repl. Vol.) (“CL”) §§ 12-301 to 12-317 (Credit Provisions), and Md.

Code Ann., Fin. Inst. (1980, 2011 Repl. Vol.) (“FI”) §§ 11-201 to 11-223 (Licensing

Provisions).

       Treating as true the well-pled factual allegations in the operative complaint (the

third amended complaint) and construing the Credit Provisions to effectuate their general

remedial purpose, I would conclude that the Maryland Consumer Loan Law applies in this

case. In the certification order, the United States District Court for the District of Maryland

incorporated the operative complaint by reference into its summary of the background and

attached the complaint as an exhibit to the certification order. A brief summary of some

of the facts from the operative complaint is as follows. Nagle & Zaller provides legal

services and debt collection services for homeowner associations and other creditors.

Nagle & Zaller required debtors to enter into promissory notes with confessed judgment

clauses. The promissory notes typically were not for more than $25,000, and the homes at

issue were used for personal, household, family, or agricultural purposes.

       According to the complaint, the protocol that Nagle & Zaller typically employed

when using promissory notes with confessed judgment clauses was as follows. First, an

employee of Nagle & Zaller, usually a clerk or paralegal, contacted a consumer who

allegedly owed a debt to a creditor that had hired Nagle & Zaller to collect the debt on its
behalf. An agent or employee of Nagle & Zaller—a clerk, paralegal, or attorney—would

tell the consumer that the only way that the consumer could avoid further legal action as to

the debt would be to sign an agreement. A promissory note with a confessed judgment

clause would be sent to the consumer. When the consumer asked questions about the

promissory note, the employee of Nagle & Zaller would represent, either expressly or

impliedly, that the terms of the promissory note were legal, binding, and enforceable. After

the consumer signed the promissory note, Nagle & Zaller collected payments from the

consumer. In many instances, even when the consumer made all of the required payments,

an employee of Nagle & Zaller would nonetheless initiate a confessed judgment action

against the consumer. The confessed judgment promissory notes, by their nature, not only

forced consumers to waive all of their rights to defend against the entry of judgment, but

Nagle & Zaller also added costs, pre-assessed interest and other charges, and according to

the complaint, assessed unreasonable attorney’s fees that drove up the alleged principal

amount owed.

       In this case, the conclusion that Nagle & Zaller was engaged in the business of

making loans is warranted by the plain language of the Maryland Consumer Loan Law.

The Maryland Consumer Loan Law applies to “lenders,” which are entities that make loans

subject to the Credit Provisions. See CL § 12-301(c). CL § 12-302 sets forth a licensing

requirement, stating that “[a] person may not engage in the business of making loans under

this subtitle unless the person is licensed under or is exempt from the licensing

requirements of Title 11, Subtitle 2 of the Financial Institutions Article, the Maryland

Consumer Loan Law -- Licensing Provisions.” And, CL § 12-311(b)(1) provides that a


                                           -2-
lender may not take a confession of judgment as security for a loan.

       As used in the Maryland Consumer Loan Law, the word “‘[l]oan’ means any loan

or advance of money or credit subject to” the Credit Provisions, “regardless of whether the

loan or advance of money or credit is or purports to be made under” the Credit Provisions.

CL § 12-301(e)(1); FI § 11-201(e). A loan is subject to the Credit Provisions if it is $25,000

or less and “made for personal, family, or household purposes.” CL § 12-303(a)(1).

       Based on the facts alleged in the operative complaint, Nagle & Zaller was engaged

in the business of making loans subject to the Credit Provisions. According to the

complaint, in hundreds, if not thousands, of instances, while representing homeowner

associations, Nagle & Zaller drafted promissory notes with confessed judgment clauses to

be signed by people who typically owed up to $25,000 in allegedly delinquent homeowner

association assessments. The amounts owed under the promissory notes were higher than

the alleged principal amounts owed. Nagle & Zaller contacted people, convinced them to

sign the promissory notes, sent them the promissory notes, received the signed copies,

collected payments, kept at least a portion of the payments for itself as attorney’s fees, and

sued the people based on confessed judgment clauses in the promissory notes.

       Under the circumstances described in the complaint, which we accept as true, Nagle

& Zaller used the promissory notes it drafted to create new advances of credit—i.e.,

loans—with new terms of repayment and new consequences of nonpayment, namely

confessed judgments. In other words, Nagle & Zaller did not simply attempt to collect, or

arrange for the deferment of, existing debts owed to homeowner associations. As such,

Nagle & Zaller did not merely act as an attorney or an agent of the homeowner associations.


                                            -3-
Rather, Nagle & Zaller created new loan obligations with new terms, including a provision

for confessed judgments, and obtained attorney’s fees for itself by operation of the

confessed judgment clauses.

       The conclusion that Nagle & Zaller acted as a lender is warranted not only by the

plain language of the Maryland Consumer Loan Law, but also by our case law. In Goshen

Run Homeowners Ass’n, Inc. v. Cisneros, 467 Md. 74, 119, 223 A.3d 917, 943 (2020), a

case with circumstances similar to this one, we held that a promissory note with a confessed

judgment clause was subject to the Maryland Consumer Protection Act because it was an

extension of credit to pay delinquent homeowner association assessments.1 We explained

that the promissory note was an extension of credit because, on its face, the promissory

note was comprised of the homeowner’s acknowledgement of, and agreement to repay, the

delinquent homeowner association assessments under specified terms. See id. at 100, 223

A.3d at 932. We determined that “[t]he language in the Promissory Note clearly reflect[ed]

that it consist[ed] of an extension of credit for the payment of [homeowner association]

assessments—a debt incurred by [the individual] for personal, household and family

purposes[.]” Id. at 100, 223 A.3d at 932.

       The same is true of the promissory notes with confessed judgment clauses in this

case. The instant promissory notes are subject to the Maryland Consumer Loan Law as


       1
        In Goshen Run, 467 Md. at 83, 223 A.3d at 922, the law firm that represented the
homeowner association was not a party to the case before us, which arose out of a confessed
judgment action that the homeowner association initiated against a homeowner. The
homeowner sued the law firm in a circuit court, but the case was removed to federal court.
See id. at 84 n.3, 223 A.3d at 923 n.3. Accordingly, in Goshen Run, we did not address
whether the law firm was subject to the Maryland Consumer Protection Act.

                                            -4-
advances of credit to pay delinquent homeowner association assessments; and under the

circumstances of this case, Nagle & Zaller, a law firm, is engaged in the business of making

loans. I agree that the General Assembly did not intend the Maryland Consumer Loan Law

to apply to any and all law firms that may draft loan documents or engage in collection

activities for clients, but under the facts alleged in the instant complaint, Nagle & Zaller

was plainly engaged in the business of making loans.

       Law firms are not categorically exempt from statutes governing consumer

protection or advances or extensions of credit, as demonstrated by two opinions that we

issued within the past several years. In Andrews & Lawrence Pro. Servs., LLC v. Mills,

467 Md. 126, 156, 223 A.3d 947, 964 (2020)—a case in which the petitioner was the law

firm that represented the homeowner association in Goshen Run, 467 Md. at 82, 223 A.3d

at 921—we held that the exemption of “professional services” from the Maryland

Consumer Protection Act does not apply to a lawyer or law firm that engages in debt

collection activity for which a license is required under the statute or that is prohibited

under the Maryland Consumer Debt Collection Act. We explained that our conclusion was

consistent with the Maryland Collection Agency and Licensing Act, to which a lawyer or

law firm is subject where it engages in the same actions as a collection agency through

non-attorney employees, and the Maryland Consumer Debt Collection Act, which has no

exemption for professional services by attorneys. See Andrews & Lawrence, 467 Md. at

154, 223 A.3d at 963. In Comm’r of Fin. Regulation v. Brown, Brown, & Brown, P.C.,

449 Md. 345, 348-50, 144 A.3d 666, 669 (2016), we held that there was substantial

evidence to support an administrative law judge’s determination that a law firm was subject


                                           -5-
to the Maryland Credit Services Businesses Act. We were unpersuaded by the law firm’s

contention that the categories “law firm” and “credit services business” were mutually

exclusive, such that an entity primarily engaged in the practice of law could not be engaged

in credit services on a regular and continuing basis, as required for the statute to apply. See

id. at 367, 144 A.3d at 679-80. So, that Nagle & Zaller is a law firm engaged in the practice

of law does not preclude it from being subject to the Maryland Consumer Loan Law.

       Given the circumstances alleged in the complaint, under the Maryland Consumer

Loan Law, Nagle & Zaller was a lender that was engaged in the business of making loans,

as the promissory notes with confessed judgment clauses constituted loans. The plain

language of CL § 12-301(e)(1) states that the word “‘[l]oan’ means any loan or advance of

money or credit subject to this subtitle, regardless of whether the loan or advance of money

or credit is or purports to be made under this subtitle.”

       The instant promissory notes were loans under CL § 12-301(e)(1) because they were

advances of credit in the amount of $25,000 or less made for personal, family, or household

purposes—specifically, for satisfying debts that homeowners owed to homeowner

associations. If true, the factual allegations in the complaint establish that it was Nagle &

Zaller, not the homeowner associations, that acted as the lender in connection with the

promissory notes. Indeed, without the promissory notes created by Nagle & Zaller, the

confessed judgment clauses were not part of the original homeowner association

agreements. Under these circumstances, Nagle & Zaller was plainly not acting solely as

an agent of the homeowner association and attempting to collect an existing debt owed to

the homeowner association, but instead used the promissory notes to create entirely new


                                             -6-
debts. In fact, the complaint indicates that the homeowner association’s role with regard

to the promissory notes was entirely passive and limited to receiving a portion of the

payments that Nagle & Zaller collected pursuant to the promissory notes.

       To conclude that the Maryland Consumer Loan Law does not apply in this case is

to essentially create a loophole allowing law firms, like Nagle & Zaller, to engage in the

business of making loans, i.e., creating new extensions of credit with confessed judgment

clauses. It is clear that the General Assembly expressly intended to prohibit confessed

judgment clauses in contracts for loans subject to the Credit Provisions. See CL § 12-

311(b)(1). From my perspective, this prohibition cannot and should not be circumvented

by permitting the outsourcing of responsibility for collecting a debt to a law firm that

would, as Nagle & Zaller does, engage in the business of making loans. Such a practice

would create a gap in the Maryland Consumer Loan Law that the General Assembly did

not intend.

       For the above reasons, respectfully, I dissent.




                                            -7-